Citation Nr: 0712811	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  04-00 350A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Celeste Farmer Krikorian, Associate Counsel


REMAND

The veteran served on active duty from September 1955 to July 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.

The veteran contends that he has bilateral hearing loss as a 
result of his military occupation as an "A 57 MM Mortar 
Armor Bearer".  At his January 2007 hearing, he testified 
that in this capacity at Fort Riley he was constantly exposed 
to gunfire at a range of 3 to 6 inches from firing.  He 
stated that he had no significant noise exposure either prior 
to or after service.  The veteran stated that he was released 
early from service.  He testified that he was told his early 
release was due to his inability to adjust to military life.  
The veteran contends that he was released from service 
because of his inability to hear commands given to him.

In the present case, the claimant's service records are 
unavailable through no fault of his own.  As such, there is a 
heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).  In this case, based 
on this heightened obligation, the RO also endeavored to 
reconstruct the veteran's service file, but as indicated 
above, the efforts yielded no crucial information.  For the 
reasons that follow, the Board finds that VA has not yet 
satisfied this heightened duty to assist.  Therefore, any 
decision to proceed in adjudicating this claim would 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

In support of his contentions of hearing loss, the veteran 
has submitted evidence of two post-service audiological 
examinations dated in October 1998 and December 2003.  Both 
examinations are indicative of current hearing loss.

The record indicates that the veteran has never been afforded 
a VA examination.  The Court has held that the fulfillment of 
the VA's statutory duty to assist the veteran includes 
providing a VA examination when warranted, and conducting a 
thorough and contemporaneous medical examination which takes 
into account the records of prior medical treatment, so that 
the disability evaluation will be a fully informed one.  See 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  The veteran reports 
noise exposure during service, and the submitted audiological 
examinations dated in 1998 and 2003 show evidence of current 
hearing loss.  This meets the requirements of 38 C.F.R. 
§ 3.159(c)(4); an examination for hearing loss should be 
conducted.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be given an 
examination to include audiological 
testing that meets the requirements of 
38 C.F.R. § 3.385 to determine whether 
there is any current hearing loss.  If 
hearing loss is present, the examiner 
should offer an opinion with complete 
rationale as to whether it is at least as 
likely as not (a 50 percent probability 
or greater) that the veteran's hearing 
loss disability is related to disease or 
injury, including noise exposure, during 
service.  The examiner should review the 
claims file in conjunction with the 
examination and should indicate in the 
examination report that this has been 
accomplished.


2.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
determination remains unfavorable to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case and the applicable 
time period in which to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




